United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF THE ARMY,
INSTALLATION MANAGEMENT AGENCY,
Fort Buchanan, Puerto Rico, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1889
Issued: May 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 20, 2009 appellant filed a timely appeal from the January 22, 2009 merit decision
of the Office of Workers’ Compensation Programs terminating his compensation. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation effective
February 15, 2009 on the grounds that he refused an offer of suitable work.
FACTUAL HISTORY
The Office accepted that on August 24, 2001 appellant, then a 50-year-old maintenance
mechanic, sustained a lumbosacral strain when he slipped off a bench at work.1 He stopped
work for various periods and received appropriate compensation from the Office.
1

Appellant’s supervisor indicated that appellant’s temporary position would have ended on September 28, 2001.

Appellant received periodic medical treatment from several attending physicians.
Diagnostic testing from late 2001 and early 2002 showed that he had degenerative disc disease of
the lumbar spine, small disc herniation at L5-S1 and left arm radiculopathy emanating from L5S1. In November 2002, the Office referred appellant to Dr. Francisco J. Carlos, a Board-certified
orthopedic surgeon, for further evaluation. On November 21, 2002 Dr. Carlos determined that
appellant continued to have partial disability due to the August 24, 2001 work injury.
Appellant received medical treatment from Dr. Maria I. Palou, an attending Boardcertified physiatrist. On April 27, 2004 Dr. Palou indicated that his condition was complicated
by the fact that diagnostic testing of his cervical spine showed degenerative disc disease and mild
stenosis at C2-3 and C3-4. In brief reports dated April 25, 2005 and May 25, 2006, Dr. Palou
continued to treat appellant for low back and neck problems.
In an April 25, 2007 report, Dr. Palou stated that after his August 24, 2001 injury
appellant was found to have a herniated disc a L5-S1, left S1 radiculopathy and peripheral
polyneuropathy. Pain started to radiate to appellant’s neck area and hands in 2003 with several
episodes of neck stiffness and he was found to have cervical osteoarthritis and canal stenosis at
the C2-3 and C3-4 levels. Dr. Palou indicated that examination showed that he had severe
muscle spasm in his lumbar, dorsal and cervical spines, stiffness, 4/5 muscle strength and hand
grip of four pounds per square inch. She indicated that appellant’s neck, back and depression
conditions were work related and stated that he continued to be totally disabled from all work.2
In an April 24, 2008 report, Dr. Palou described appellant’s medical history and stated
that when she examined him on April 21, 2008 he had muscle spasms in his lumbar, dorsal and
cervical areas with tenderness, worse at the left lumbar area.3 Mobility of appellant’s spine and
muscle strength were reduced. Dr. Palou indicated that all of his physical conditions were
related to his work injury and found that he was still disabled with an inability to lift, carry, pull
or push and limited capacity for static or repetitive movements. In an April 23, 2008 form
report, she stated that appellant could not perform work because he had cervical canal stenosis
and a lumbar herniated nucleus pulposus with chronic pain that did not allow him to perform
repetitive movements, assume static positions or engage in lifting, carrying, pushing or pulling.
Dr. Palou indicated that he could sit or walk for 20 minutes and stand for 15 minutes but could
not perform any other activities.
In May 2008, the Office referred appellant to Dr. Fernando Rojas, a Board-certified
orthopedic surgeon, for further evaluation. On July 11, 2008 Dr. Rojas described appellant’s
factual and medical history, including the findings of diagnostic testing and the course of his
medical treatment since his August 24, 2001 work injury. He noted that appellant complained of
intermittent left leg weakness and pain which radiated down the left leg. Dr. Rojas observed that
appellant walked with no limp and that he was able to get onto the examining table with ease.
On examination appellant had loss of lower back lordosis and there was hardening of the
2

In an April 25, 2007 report, Dr. Palou stated that appellant’s chronic pain prevented him from performing any
work. She indicated that appellant could sit, stand or walk for 15 minutes but could not perform any other activities.
3

Dr. Palou also indicated that recently appellant had developed allergic rhinitis, pharyngitis, sleep apnea,
bronchial asthma and right bundle branch block.

2

paraspinal muscles on both sides upon palpation. Range of motion of the back included flexion
of 15 degrees, extension of 0 degrees and lateral bending of 20 degrees to each side. Dr. Rojas
noted that there were no sensory or motor deficits. Appellant’s patellar reflex was +2 on the
right and +1 on the left; ankle reflex was +2 on the right and +1 on the left.
Dr. Rojas further stated that appellant had a lumbosacral sprain with discogenic disease
and a herniated disc at LS-Sl to the left. Appellant’s condition had not resolved completely but
the physical examination and diagnostic testing showed that he remained in a stable situation
where his pain was controlled with decreased activity and medications. Dr. Rojas stated that
appellant had reached maximum medical improvement and was not capable of returning to his
regular maintenance mechanic job since it would require him to bend, stoop and to lift heavy
machinery. However, appellant was able to perform work within certain work restrictions. In a
July 30, 2008 work restrictions form, Dr. Rojas advised that appellant could work eight hours a
day. He could engage in sitting or standing for up to four hours per day, walking for up to two
hours, repetitive wrist or elbow movement for up to eight hours and lifting, pushing or pulling up
to 20 pounds. Appellant could not engage in such activities as reaching, twisting, bending,
stooping, squatting or kneeling.
On September 30, 2008 the employing establishment offered appellant a job as a
modified maintenance mechanic.4 The position involved performing preventative maintenance
in office buildings, warehouses and other properties through such activities as installing and/or
maintaining wiring systems, switches, wall outlets, fuses, plugs, faucets, showerheads, doors,
sinks and dishwashers. The job might also include such activities as unstopping clogged drains
with snakes, cleaning and flushing grease traps, tightening screws and fittings and adjusting and
repairing range burner controls and thermostats. The physical requirements included sitting or
standing for up to four hours per day, walking for up to two hours, repetitive wrist or elbow
movement for up to eight hours and lifting, pushing or pulling up to 20 pounds.
In a November 20, 2008 letter, the Office advised appellant of its determination that the
position offered by the employing establishment was suitable. It informed him that his
compensation would be terminated if he did not accept the position or provide good cause for not
doing so within 30 days of the date of the letter.
In a November 7, 2008 letter, appellant contended that he was not physically or mentally
capable of returning to work.5
In a December 1, 2008 letter, the Office advised appellant that his reasons for not
accepting the position were unjustified. It advised him that his compensation would be
terminated if he did not accept the position within 15 days of the date of the letter.

4

The position was temporary, not to exceed 90 days.

5

Appellant had not explicitly accepted or refused the offered position prior to this time.

3

In a January 22, 2009 decision, the Office terminated appellant’s compensation effective
February 15, 2009 on the grounds that he refused an offer of suitable work. It indicated that the
opinion of Dr. Rojas showed that appellant could perform the offered position and that the
opinion of Dr. Palou did not contain adequate medical rationale.
LEGAL PRECEDENT
Section 8106(c)(2) of the Federal Employees’ Compensation Act provides in pertinent
part, “A partially disabled employee who ... (2) refuses or neglects to work after suitable work is
offered ... is not entitled to compensation.”6 However, to justify such termination, the Office
must show that the work offered was suitable.7 An employee who refuses or neglects to work
after suitable work has been offered to him has the burden of showing that such refusal to work
was justified.8 A temporary job will be considered unsuitable unless the claimant was a
temporary employee when injured and the temporary job reasonably represents the claimant’s
wage-earning capacity. Even if these conditions are met, a job which will terminate in less than
90 days will be considered unsuitable.9
Section 8123(a) of the Act provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”10 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of the Act, to resolve the conflict in the medical
evidence.11 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.12
ANALYSIS
The Office accepted that on August 24, 2001 appellant sustained a lumbosacral strain
when he slipped off a bench at work. Appellant was working as a maintenance mechanic at the
time, a temporary position that was set to end on September 28, 2001. In a January 22, 2009
decision, the Office terminated his compensation effective February 15, 2009 on the grounds that
he refused an offer of suitable work.
6

5 U.S.C. § 8106(c)(2).

7

David P. Camacho, 40 ECAB 267, 275 (1988); Harry B. Topping, Jr., 33 ECAB 341, 345 (1981).

8

20 C.F.R. § 10.517; see Catherine G. Hammond, 41 ECAB 375, 385 (1990).

9

See Federal (FECA) Procedure Manual, Part 2 -- Claim, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.4b (July 1997).
10

5 U.S.C. § 8123(a).

11

William C. Bush, 40 ECAB 1064, 1975 (1989).

12

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

4

In September 2008, the employing establishment offered appellant a job as modified
maintenance mechanic.13 The position involved performing preventative maintenance in office
buildings, warehouses and other properties through such activities as installing and/or
maintaining wiring systems, switches, wall outlets, fuses, plugs, faucets, showerheads, doors,
sinks and dishwashers.14 The physical requirements included sitting or standing for up to four
hours per day, walking for up to two hours, repetitive wrist or elbow movement for up to eight
hours and lifting, pushing or pulling up to 20 pounds.
In determining that appellant was physically capable of performing the modified
maintenance mechanic position, the Office relied on the opinion of Dr. Rojas, a Board-certified
orthopedic surgeon who served as an Office referral physician. On July 11, 2008 Dr. Rojas
indicated that on examination appellant had loss of lower back lordosis and there was hardening
of the paraspinal muscles on both sides upon palpation. Range of motion of the back included
flexion of 15 degrees, extension of 0 degrees and lateral bending of 20 degrees to each side.
Dr. Rojas stated that appellant had a lumbosacral sprain with discogenic disease and a herniated
disc at L5-Sl to the left. He found that appellant’s condition had not resolved completely but
noted that the physical examination and diagnostic testing showed that he remained in a stable
situation where his pain was controlled with decreased activity and medications. Dr. Rojas
concluded that appellant was able to perform work within certain work restrictions. In a July 30,
2008 work restrictions form, he advised that appellant could work eight hours a day. Appellant
could engage in sitting or standing for up to four hours per day, walking for up to two hours,
repetitive wrist or elbow movement for up to eight hours and lifting, pushing or pulling up to
20 pounds. He could not engage in such activities as reaching, twisting, bending, stooping,
squatting or kneeling.
The Board finds that Dr. Rojas’ opinion regarding appellant’s ability to perform the
offered maintenance mechanic position conflicts with that of Dr. Palou, an attending Boardcertified physiatrist. In contrast to Dr. Rojas’ opinion, Dr. Palou found in April 23 and 24, 2008
reports that appellant was totally disabled from work. She stated that appellant could not
perform work because he had cervical canal stenosis and a lumbar herniated nucleus pulposus
with chronic pain that did not allow him to perform repetitive movements, assume static
positions or engage in lifting, carrying, pushing or pulling.15 Dr. Palou indicated that he could sit
or walk for 20 minutes and stand for 15 minutes but could not perform any other activities listed
on a work restrictions form. She noted that when she examined appellant on April 21, 2008 he
had muscle spasms in his lumbar, dorsal and cervical areas with tenderness, worse at the left
lumbar area. Dr. Palou also indicated that the mobility of his spine and his muscle strength were
reduced.

13

Although the modified mechanic position was temporary in nature, this was permissible as appellant’s date-ofinjury job was temporary and the modified mechanic position would not expire in less than 90 days. See supra
note 9.
14

The job might also include such activities as unstopping clogged drains with snakes, cleaning and flushing
grease traps, tightening screws and fittings and adjusting and repairing range burner controls and thermostats.
15

It is well established that the Office must consider preexisting and subsequently acquired conditions in the
evaluation of suitable work. See Richard P. Cortes, 56 ECAB 200 (2004).

5

The Board finds that, because a continuing conflict exists in the medical evidence
regarding appellant’s ability to perform the offered maintenance mechanic position, the Office
did not meet its burden of proof to show that the offered position was suitable. For these
reasons, the Office improperly terminated his compensation effective February 15, 2009 on the
grounds that he refused an offer of suitable work.
CONCLUSION
The Board finds that the Office improperly terminated appellant’s compensation effective
February 15, 2009 on the grounds that he refused an offer of suitable work.
ORDER
IT IS HEREBY ORDERED THAT the January 22, 2009 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: May 4, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

